DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wehninck (US Pub. No. 2017/0205625).
Regarding claim 1, Wehninck teaches a camera mounting structure comprising:
a camera (8) that is provided at a vehicle upper side of an inner surface of a front windshield glass and detects information about surroundings of a vehicle; 
an angle-of-view hood member (3a) made of metal that is disposed at a vehicle front lower side of the camera; 
a heating element (2) that is provided at a lower surface of the angle-of-view hood member and is for defogging the front windshield glass (Fig. 3); and
.
Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 2, 4 and 6, applicant has sufficiently defined and claimed a camera mounting structure, whereby the prior art does not teach or suggest  the upper-layer heat-insulating material of the heat-insulating member projects in a vehicle forward direction beyond the lower-layer heat-insulating material, and part of a sensor that detects information about the surroundings of the vehicle is disposed at a vehicle lower side of the upper-layer heat-insulating material and at a vehicle front side of the lower-layer heat-insulating material, in combination with all other limitations set forth in the claim.
Regarding claims 3 and 5, applicant has sufficiently defined and claimed a camera mounting structure, whereby the prior art does not teach or suggest the upper-layer-heat insulating material is formed in a size that is larger than the heating element and smaller than the angle-of-view hood member as seen in plan view, in combination with all other limitations set forth in the claim. Furthermore, it is unobvious to one having an ordinary skill in the art to perform modification to Wehninck’s upper-layer heat insulating material to the size as claimed, because the size of the upper-layer-heat insulating material is intended to serve a specific purpose. It helps to inhibit heat radiation under the right-side front end portion of the hood member and reduce the heat transmitted to the right-side front end (Spec. ¶ 65).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH Q PHAN whose telephone number is (571)270-3898.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MINH Q. PHAN
Primary Examiner
Art Unit 2852



/MINH Q PHAN/Primary Examiner, Art Unit 2852